UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 15-2550


MICHELLE HAYWOOD, on her own behalf and on behalf of all others similarly
situated,

                    Plaintiff – Appellant,

             v.

FORD MOTOR CREDIT COMPANY LLC,

                    Defendant – Appellee.



                                      No. 16-1015


MICHELLE HAYWOOD, on her own behalf and on behalf of all others similarly
situated,

                    Plaintiff – Appellee,

             v.

FORD MOTOR CREDIT COMPANY LLC,

                    Defendant – Appellant.



Appeals from the United States District Court for the District of Maryland, at Baltimore.
J. Frederick Motz, Senior District Judge. (1:14-cv-01671-JFM)


Argued: October 27, 2016                                        Decided: April 13, 2017
Before NIEMEYER, KING, and AGEE, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


ARGUED: Cory Lev Zajdel, Z LAW, LLC, Timonium, Maryland, for Appellant/Cross-
Appellee. Thomas M. Byrne, SUTHERLAND ASBILL & BRENNAN LLP, Atlanta,
Georgia, for Appellee/Cross-Appellant. ON BRIEF: Valerie S. Sanders,
SUTHERLAND ASBILL & BRENNAN LLP, Atlanta, Georgia, for Appellee/Cross-
Appellant.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Precipitating these cross-appeals, the district court granted the motion of defendant

Ford Motor Credit Company LLC (“Ford”) to compel arbitration of the claims asserted

by plaintiff Michelle Haywood in her class action against Ford. See Haywood v. Ford

Motor Credit Co., No. 1:14-cv-01671 (D. Md. Sept. 30, 2015), ECF No. 50 (the

“Arbitration Decision”). Thereafter, rather than staying its proceedings, the court opted

to dismiss Haywood’s action so that she could seek immediate appellate review of the

Arbitration Decision. See Haywood v. Ford Motor Credit Co., No. 1:14-cv-01671 (D.

Md. Dec. 3, 2015), ECF No. 55 (the “Dismissal Ruling”). Haywood challenges the

Arbitration Decision in her appeal (No. 15-2550), and Ford contests the Dismissal Ruling

in its appeal (No. 16-1015).

       Following oral argument, the Court of Appeals of Maryland issued its decision in

Cain v. Midland Funding, LLC, No. 45 (Md. Mar. 24, 2017).              Haywood promptly

brought the Cain decision to our attention as support for her challenge to the Arbitration

Decision on the ground that Ford defaulted on its right to demand arbitration. We find it

prudent to afford the district court the opportunity to assess in the first instance Cain’s

impact, if any, on this matter.       Accordingly, we vacate and remand for further

proceedings. *


       *
        Notably, we need not decide today whether the district court erred in issuing the
Dismissal Ruling rather than staying its proceedings. We possess jurisdiction over these
appeals because they were taken from “a final decision with respect to an arbitration”
under the Federal Arbitration Act. See 9 U.S.C. § 16(a)(3); see also Green Tree Fin.
Corp.-Ala. v. Randolph, 531 U.S. 79, 86-87 (2000) (concluding that a district court’s
(Continued)
                                             3
                                                         VACATED AND REMANDED




order compelling arbitration and dismissing a party’s underlying claims with prejudice —
as the Arbitration Decision and Dismissal Ruling did here — was final and appealable
pursuant to § 16(a)(3)). Even if the Dismissal Ruling was improper, that would not
deprive us of jurisdiction to review the Arbitration Decision. See Lloyd v. HOVENSA,
LLC, 369 F.3d 263, 271 (3d Cir. 2004).


                                           4